Candler, Justice.
This litigation arose when the plaintiff brought an action at law against the defendant Williams as State Revenue Commissioner to recover a stated amount of money which it had allegedly paid as a corporation license tax for specified years where there was, as the plaintiff contends, no tax liability. The case was tried by the judge without a jury, and a judgment in favor of the defendant was rendered. The plaintiff excepted and sued out a writ of error to this court. The jurisdiction of this court is fixed by article 4, section 2, paragraph 4 of the Constitution of 1945 (Code, Ann., § 2-3704) and under that provision of the Constitution, the Court of Appeals and not this court has jurisdiction to decide the question presented. Hence, the bill of exceptions must be and is

Transferred to the Court of Appeals.


All the Justices concur.